          4:20-cv-03545-JFA     Date Filed 12/07/20     Entry Number 18      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Jamarv Paremore Hammond, #112950,                  C/A No. 4:20-cv-3545-JFA-TER
    a/k/a Jamarv P. Hammond, #265009,

                                   Petitioner,

    vs.
                                                                    ORDER
    Sheriff Al Canon

                                   Respondent.


I.        INTRODUCTION

          The pro se petitioner, Jamarv Hammond (“Petitioner”), brought this action pursuant

to 28 U.S.C. § 2254 for habeas relief. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2)(c) (D.S.C.), the case was referred to the Magistrate Judge.

          After reviewing the petition pursuant to the procedural provisions of 28 U.S.C. §

1915, the Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this petition should be dismissed without

requiring respondent to file a return because the petitioner has not received permission

from the Fourth Circuit Court of Appeals to file a successive § 2254 petition. (ECF No. 9).

The Report sets forth, in detail, the relevant facts and standards of law on this matter, and

this Court incorporates those facts and standards without a recitation.



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
       4:20-cv-03545-JFA      Date Filed 12/07/20    Entry Number 18       Page 2 of 3




       Petitioner filed objections to the Report on November 20, 2020. (ECF No. 16). Thus,

this matter is ripe for review.

II.    STANDARD OF REVIEW

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those

portions of the Report to which Plaintiff has made a specific written objection. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

III.   DISCUSSION

       Petitioner seeks to vacate his current criminal sentence based on the grounds of

ineffective assistance of counsel. However, the Magistrate Judge correctly holds that the

claims raised in this petition are successive.

       Within his objection, Petitioner acknowledges that this petition is successive and

unauthorized, but avers that “it is completely within the discretion and authority of the

honorable court to solely issue an opinion as to the violations of the Plaintiff’s

constitutional rights.” (ECF No. 16, p. 3). Petitioner cites no support for this proposition

and this court is unaware of any grant of authority allowing it to wholly disregard the

prohibition on successive petitions with no justification. Moreover, this court lacks

jurisdiction to entertain such a petition without prior authorization. See 28 U.S.C. § 2244;

                                                 2
       4:20-cv-03545-JFA           Date Filed 12/07/20         Entry Number 18          Page 3 of 3




United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003) (“In the absence of pre-filing

authorization, the district court lacks jurisdiction to consider an application containing

abusive or repetitive claims.”). Accordingly, Petitioner’s objection is overruled.

IV.     CONCLUSION

        After carefully reviewing the applicable laws, the record in this case, the Report,

and the response thereto, this Court finds the Magistrate Judge’s recommendation fairly

and accurately summarizes the facts and applies the correct principles of law. Accordingly,

this Court adopts the Magistrate Judge’s Report and Recommendation and incorporates it

herein by reference. (ECF No. 9). Consequently, the petition (ECF No. 1) is dismissed

without prejudice and without requiring a return from respondent.

        IT IS FURTHER ORDERED that a certificate of appealability is denied because

the petitioner has failed to make “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). 1


IT IS SO ORDERED.



December 7, 2020                                                     Joseph F. Anderson, Jr.
Columbia, South Carolina                                             United States District Judge




1
  A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2) (West 2009). A prisoner satisfies this standard by demonstrating that
reasonable jurists would find both that his constitutional claims are debatable and that any dispositive
procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322,
336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001).
In the instant matter, the Court finds that the petitioner has failed to make “a substantial showing of the
denial of a constitutional right.”
                                                      3
